                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 1 of 15




                                                   1    Isaac P. Hernandez (SBN 025537)
                                                        Hernandez Law Firm, PLC
                                                   2    5330 N. 12th St.
                                                   3    Phoenix, Arizona 85014
                                                        Tel: 602.753.2933
                                                   4    Fax: 855.592.5876
                                                   5    Email: isaac@hdezlawfirm.com
                                                   6
                                                        Attorney for Sara Aldrete
                                                   7
                                                                          IN THE UNITED STATES DISTRICT COURT
                                                   8                          FOR THE DISTRICT OF ARIZONA
                                                   9
                                                         Sarah Aldrete,
                                                   10

                                                   11                           Plaintiff,           Case No. _________________

                                                   12
Hernandez Law Firm, PLC




                                                                       vs.
                          Phoenix, Arizona 85014




                                                   13
                                                                                                     COMPLAINT
                             5330 N. 12th St.

                              602.753.2933




                                                         Berkshire Hathaway Automotive,
                                                   14    Inc., a Texas corporation, Metro            DEMAND FOR JURY TRIAL
                                                   15    Auto Auction, LLC, a Delaware
                                                         corporation, and Raymond Kurz, an
                                                   16
                                                         individual,
                                                   17
                                                                                Defendants.
                                                   18
                                                               COMES NOW Plaintiff Sarah Aldrete (“Plaintiff”) in support of her Amended
                                                   19
                                                        Complaint against Defendants Metro Auto Auction, LLC, Berkshire Hathaway
                                                   20
                                                        Automotive, Inc., and Raymond Kurz, (“Defendants”), and hereby alleges as follows:
                                                   21
                                                                                     NATURE OF THE ACTION
                                                   22
                                                               1.     Plaintiff asserts federal claims under the Title VII of the Civil Rights Act of
                                                   23
                                                        1964, 42 U.S.C. §2000e, et seq. (“Title VII”), the Fair Labor Standards Act, 29 U.S.C.
                                                   24
                                                        §201, et seq. (“FLSA”), and the Family Medical Leave Act, 29 U.S.C. §2601, et seq.
                                                   25
                                                        (“FMLA”), for injuries resulting from Defendants’ unlawful conduct, including but not
                                                   26
                                                        limited to: (1) discriminating against Plaintiff because of her sex and/or pregnancy, (2)
                                                   27
                                                        subjecting Plaintiff to unlawful harassment and a hostile work environment, (3) interfering
                                                   28
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 2 of 15




                                                   1    with Plaintiff’s rights, and (4) retaliation.
                                                   2           2.      Plaintiff further asserts state law claims against Defendants for Intentional
                                                   3    Infliction of Emotional Distress, Negligent Infliction of Emotional Distress, Invasion of
                                                   4    Privacy, Intrusion Upon Seclusion, and Public Disclosure of Private Affairs.
                                                   5           3.      Plaintiff seeks back pay, front pay, liquidated damages, compensatory
                                                   6    damages, punitive damages, attorney’s fees and costs, and such further relief as the Court
                                                   7    deems just and proper under the circumstances.
                                                   8                                              PARTIES
                                                   9           4.      Plaintiff Sarah Aldrete has at all times relevant to this matter been a resident
                                                   10   of Maricopa County, Arizona.
                                                   11          5.      Defendant Raymond Kurz has at all times relevant to this matter been a
                                                   12   resident of Maricopa County, Arizona.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          6.      Defendant Kurz is an “employer” under the FLSA [§203(d)] and FMLA
                             5330 N. 12th St.

                              602.753.2933




                                                   14   [§2611(4)].
                                                   15          7.      Defendant Metro Auto Auction (“Metro Auto”) has at all times relevant to
                                                   16   this matter been a Delaware corporation doing business in Arizona, and an employer with
                                                   17   over 100 employees.
                                                   18          8.      Defendant Berkshire Hathaway Automotive (“BHA”) has at all times
                                                   19   relevant to this matter been a Texas corporation doing business in Arizona, and an
                                                   20   employer with over 500 employees.
                                                   21          9.      Upon information and belief, Defendant Metro Auto is a subsidiary of
                                                   22   Defendant BHA, and both companies are engaged in the retail auto industry.
                                                   23          10.     Upon information and belief, Defendant Metro Auto and Defendant
                                                   24   BHA shared common ownership and management during the relevant time period.
                                                   25          11.     Upon information and belief, Defendant Metro Auto and Defendant
                                                   26   BHA share human resources personnel and functions.
                                                   27          12.     Upon information and belief, Defendant Metro Auto and Defendant
                                                   28   BHA share in-house legal counsel.

                                                                                                        -2-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 3 of 15




                                                   1           13.     Upon information and belief, Defendant Metro Auto and Defendant
                                                   2    BHA share IT personnel and functions.
                                                   3           14.     Upon information and belief, Defendant Metro Auto and Defendant
                                                   4    BHA share computer systems and networks.
                                                   5           15.     Upon information and belief, Employees transfer between Defendant
                                                   6    Metro Auto and Defendant BHA.
                                                   7           16.     Defendant Metro Auto and Defendant BHA were part of a single
                                                   8    integrated enterprise during the relevant time period.
                                                   9           17.     Defendant Metro Auto and Defendant BHA were joint employers
                                                   10   during the relevant time period.
                                                   11                                JURISDICTION AND VENUE
                                                   12          18.     This Court has personal and subject matter jurisdiction over the parties and
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   issues in this Complain, pursuant to 28 U.S.C. §1331.
                             5330 N. 12th St.

                              602.753.2933




                                                   14          19.     Jurisdiction over Plaintiffs’ state law claims is conferred on this Court
                                                   15   pursuant to 28 U.S.C. §1367.
                                                   16          20.     Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b), because the
                                                   17   acts, events, or omissions giving rise to Plaintiff’s claims occurred in whole, or in part, in
                                                   18   Maricopa County, Arizona.
                                                   19                                 FACTUAL BACKGROUND
                                                   20          21.     Plaintiff was employed with the Defendant Metro Auto from 2009 until her
                                                   21   termination in or around May 18, 2020. She had held the position of Service Coordinator
                                                   22   since 2012/2013. In that capacity her primary duties included keeping track of shop
                                                   23   inventory, writing up auction vehicles for diagnostics, body work, or mechanical repairs,
                                                   24   making estimates, and ordering any approved parts.
                                                   25          22.     Defendant Kurz became Plaintiff’s supervisor and started sharing an office
                                                   26   space with her sometime around spring or summer 2018, roughly two years prior to her
                                                   27   termination.
                                                   28          23.     Soon after Plaintiff notified her supervisor Defendant Kurz about her

                                                                                                   -3-
                                                          Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 4 of 15




                                                   1    pregnancy in or around the Spring of 2019, Defendant Kurz began subjecting Plaintiff to
                                                   2    increased scrutiny and hostility (e.g., telling her to “shut up and do what she was told” in
                                                   3    front of other coworkers, threatening to discipline her if she was late because of child care,
                                                   4    etc.).
                                                   5             24.   Defendant Kurz’s hostility towards Plaintiff escalated when she returned
                                                   6    from maternity leave in December 2019, and especially after Plaintiff notified Defendant
                                                   7    Kurz that she was entitled to a private space and time for lactation three times a day.
                                                   8             25.   When Plaintiff needed to pump, she would notify Defendant Kurz so he
                                                   9    could leave the shared office space, and she would lock the office door.
                                                   10            26.   Defendant Kurz would send a group chat to others employees stating she
                                                   11   was pumping. This practice continued from December of 2019 to March of 2020.
                                                   12            27.   On March 31, 2020, Plaintiff was designated an “essential” employee and
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   cleared to work. However, within the same workweek, Plaintiff was furloughed.
                             5330 N. 12th St.

                              602.753.2933




                                                   14            28.   In or around late April, Plaintiff learned that some of her co-workers were
                                                   15   returning to work.
                                                   16            29.   On May 18, 2020, HR Representative Debra Doyle told Plaintiff that
                                                   17   Defendant Kurz had made the decision not to bring Plaintiff back from the furlough.
                                                   18            30.   Upon information and belief, Plaintiff was replaced by someone with no
                                                   19   prior experience performing the Service Coordinator duties.
                                                   20            31.   In or around May 2020, Plaintiff learned that a small video camera had been
                                                   21   installed on a shelf near Defendant Kurz’ desk and pointed towards Plaintiff’s desk, where
                                                   22   she would sit and pump breastmilk.
                                                   23            32.   Defendants do not dispute that Defendant Kurz installed the video camera
                                                   24   on the shelf near Defendant Kurz’ desk.
                                                   25            33.   Defendant Kurz did not request permission and was not authorized to install
                                                   26   the video camera in the office he shared with Plaintiff.
                                                   27            34.   Plaintiff had no knowledge of and did not consent to Defendant Kurz’s use
                                                   28   of the video camera in the office he shared with Plaintiff.

                                                                                                   -4-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 5 of 15




                                                   1           35.      The video camera was not part of, nor was it connected to, the security
                                                   2    system at the facility where Plaintiff worked.
                                                   3           36.      At or around the time Plaintiff learned of her termination, Plaintiff notified
                                                   4    Ms. Doyle and General Manager Gerald Stiver about the video camera.
                                                   5           37.      Upon information and belief, Defendant Kurz was not counseled or
                                                   6    disciplined in any way for installing a video camera without permission or authorization.
                                                   7           38.      On or around December 28, 2020, Plaintiff filed administrative charges with
                                                   8    the Equal Employment Opportunity Commission (“EEOC”) alleging discrimination based
                                                   9    on pregnancy and/or sex, and retaliation, Charge Nos. 540-2021-01208 and 540-2021-
                                                   10   01223 (“EEOC Charges”).
                                                   11          39.      No more than 90 days have passed since Plaintiff received her Notice of
                                                   12   Right to Sue.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13                                  FIRST CAUSE OF ACTION
                             5330 N. 12th St.

                              602.753.2933




                                                   14                       Title VII-Discrimination Based on Sex/Pregnancy
                                                   15                           Against Defendants Metro Auto and BHA
                                                   16          40.      Plaintiff incorporates by reference the preceding paragraphs of the
                                                   17   Complaint as if specifically set forth herein.
                                                   18          41.      Upon information and belief, Plaintiff was subjected to less favorable
                                                   19   treatment than similarly situated coworkers because of her sex and/or pregnancy,
                                                   20   including but not limited to, heightened scrutiny, constant criticism and subjecting her to
                                                   21   unfavorable working conditions compared to similarly situated coworkers who engaged
                                                   22   in the same or similar conduct.
                                                   23          42.      Defendant maintained and implemented unlawful discriminatory practices
                                                   24   and, by the use of facially neutral employment practices and on other occasions, by the
                                                   25   use of excessively subjective standards for selection of those to be promoted, demoted,
                                                   26   discharged, or disciplined, caused adverse and discriminatory impact on female
                                                   27   employees, including Plaintiff.
                                                   28          43.      Defendants did bring Plaintiff back to work after the furlough because of

                                                                                                   -5-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 6 of 15




                                                   1    her sex and/or pregnancy, and her status as a mother of a young toddler and months old
                                                   2    new born.
                                                   3           44.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   4    has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   5    pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   6    sleeplessness, depression, nervousness, loss of focus and concentration, pain and
                                                   7    suffering, inconvenience, mental anguish, embarrassment, frustration, humiliation, and
                                                   8    the loss of enjoyment of life.
                                                   9           45.    The unlawful employment practices described herein were willful, wanton,
                                                   10   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   11   damages in an amount to be determined at trial.
                                                   12                                 SECOND CAUSE OF ACTION
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13                               Title VII-Hostile Work Environment
                             5330 N. 12th St.

                              602.753.2933




                                                   14                             Against Defendants Metro Auto and BHA
                                                   15          46.    Plaintiff incorporates by reference the preceding paragraphs of the
                                                   16   Complaint as if specifically set forth herein.
                                                   17          47.    During Plaintiff’s employment, Plaintiff was subjected to harassment in
                                                   18   violation of Title VII.
                                                   19          48.    Upon information and belief, Defendant knew or should have known that
                                                   20   Plaintiff was being subjected to derogatory and inappropriate behavior by its employees,
                                                   21   including but not limited to, Defendant Kurz, and failed to take necessary measures to
                                                   22   prevent such misconduct.
                                                   23          49.    The hostile work environment Plaintiff suffered was sufficiently severe and
                                                   24   pervasive so as to interfere with Plaintiff’s work.
                                                   25          50.    The hostile work environment Plaintiff endured was sufficiently severe and
                                                   26   pervasive so as to create an intimidating, hostile, and offensive environment.
                                                   27          51.    Defendant, through its supervisors, managers, and other agents, failed to
                                                   28   adequately supervise, control, discipline, and/or otherwise penalize employees who

                                                                                                   -6-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 7 of 15




                                                   1    engaged in unlawful discriminatory or offensive behavior.
                                                   2           52.    Defendant, through its supervisors, managers, and other agents, failed to
                                                   3    take all reasonable and necessary steps to eliminate unlawful harassment and
                                                   4    discrimination from the workplace, and to prevent it from occurring in the future.
                                                   5           53.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   6    has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   7    pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   8    sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   9    inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   10   enjoyment of life.
                                                   11          54.    The unlawful employment practices described herein were willful, wanton,
                                                   12   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   damages in an amount to be determined at trial.
                             5330 N. 12th St.

                              602.753.2933




                                                   14                                THIRD CAUSE OF ACTION
                                                   15                                      Title VII-Retaliation
                                                   16                           Against Defendants Metro Auto and BHA
                                                   17          55.    Plaintiff incorporates by reference the preceding paragraphs of the
                                                   18   Complaint as if specifically set forth herein.
                                                   19          56.    During Plaintiff’s employment with Defendant, Plaintiff was retaliated
                                                   20   against in violation of Title VII and subjected to less favorable terms and conditions of
                                                   21   employment than similarly situated employees because she requested maternity leave and
                                                   22   because she requested time and a private space to pump breast milk after she returned
                                                   23   from maternity leave.
                                                   24          57.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   25   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   26   pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   27   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   28   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of

                                                                                                   -7-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 8 of 15




                                                   1    enjoyment of life.
                                                   2           58.    The unlawful employment practices described herein were willful, wanton,
                                                   3    malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   4    damages in an amount to be determined at trial.
                                                   5                                FOURTH CAUSE OF ACTION
                                                   6                     FLSA Interference / Violation of Rights under §207(r)
                                                   7                                      Against All Defendants
                                                   8           59.    Plaintiff incorporates by reference the preceding paragraphs in the
                                                   9    Complaint as if specifically set forth herein.
                                                   10          60.    During Plaintiff’s employment with Defendant, requested time and a private
                                                   11   space to pump breast milk after she returned from maternity leave.
                                                   12          61.    Pursuant to FLSA §207(r), Defendants were required to provide Plaintiff
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   with a place, other than a bathroom, that is shielded from view and free from intrusion
                             5330 N. 12th St.

                              602.753.2933




                                                   14   from coworkers and the public.
                                                   15          62.    By placing a video camera in the office where Plaintiff would pump breast
                                                   16   milk without Plaintiff’s knowledge or consent, and by failing to return Plaintiff to work
                                                   17   and terminating her employment, Defendants interfered with and violated Plaintiff’s rights
                                                   18   under §207(r).
                                                   19          63.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   20   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   21   pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   22   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   23   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   24   enjoyment of life.
                                                   25          64.    The unlawful employment practices described herein were willful, wanton,
                                                   26   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   27   damages in an amount to be determined at trial.
                                                   28


                                                                                                   -8-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 9 of 15




                                                   1                                  FIFTH CAUSE OF ACTION
                                                   2                                         FLSA Retaliation
                                                   3                                      Against All Defendants
                                                   4              65.   Plaintiff incorporates by reference the preceding paragraphs in the
                                                   5    Complaint as if specifically set forth herein.
                                                   6              66.   During Plaintiff’s employment with Defendant, requested time and a private
                                                   7    space to pump breast milk after she returned from maternity leave.
                                                   8              67.   Defendants were required to provide Plaintiff with a place, other than a
                                                   9    bathroom, that is shielded from view and free from intrusion from coworkers and the
                                                   10   public.
                                                   11             68.   During Plaintiff’s employment with Defendant, Plaintiff was retaliated
                                                   12   against in violation of the FLSA and subjected to less favorable terms and conditions of
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   employment than similarly situated employees because she requested time and a private
                             5330 N. 12th St.

                              602.753.2933




                                                   14   space to pump breast milk after she returned from maternity leave.
                                                   15             69.   By placing a video camera in the office where Plaintiff would pump breast
                                                   16   milk without Plaintiff’s knowledge or consent, and by failing to return Plaintiff to work
                                                   17   and terminating her employment, Defendants retaliated against Plaintiff in violation of
                                                   18   FLSA.
                                                   19             70.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   20   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   21   pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   22   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   23   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   24   enjoyment of life.
                                                   25             71.   The unlawful employment practices described herein were willful, wanton,
                                                   26   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   27   damages in an amount to be determined at trial.
                                                   28


                                                                                                   -9-
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 10 of 15




                                                   1                                  SIXTH CAUSE OF ACTION
                                                   2                                        FMLA Interference
                                                   3                                      Against All Defendants
                                                   4           72.    Plaintiff incorporates by reference the preceding paragraphs in the
                                                   5    Complaint as if specifically set forth herein.
                                                   6           73.    During Plaintiff’s employment with Defendant, Plaintiff requested
                                                   7    maternity leave and requested time and a private space to pump breast milk after she
                                                   8    returned from maternity leave.
                                                   9           74.    Pursuant to FLSA §207(r), Defendants were required to provide Plaintiff
                                                   10   with a place, other than a bathroom, that is shielded from view and free from intrusion
                                                   11   from coworkers and the public.
                                                   12          75.    By placing a video camera in the office where Plaintiff would pump breast
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   milk without Plaintiff’s knowledge or consent, and by failing to return Plaintiff to work
                             5330 N. 12th St.

                              602.753.2933




                                                   14   and terminating her employment, Defendants violated Plaintiff’s rights under the FMLA.
                                                   15          76.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   16   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   17   pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   18   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   19   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   20   enjoyment of life.
                                                   21          77.    The unlawful employment practices described herein were willful, wanton,
                                                   22   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   23   damages in an amount to be determined at trial.
                                                   24                              SEVENTH CAUSE OF ACTION
                                                   25                                       FMLA Retaliation
                                                   26                                     Against All Defendants
                                                   27          78.    Plaintiff incorporates by reference the preceding paragraphs in the
                                                   28   Complaint as if specifically set forth herein.

                                                                                                  - 10 -
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 11 of 15




                                                   1              79.   During Plaintiff’s employment with Defendant, Plaintiff requested
                                                   2    maternity leave and she requested time and a private space to pump breast milk after she
                                                   3    returned from maternity leave.
                                                   4              80.   Defendants were required to provide Plaintiff with a place, other than a
                                                   5    bathroom, that is shielded from view and free from intrusion from coworkers and the
                                                   6    public.
                                                   7              81.   During Plaintiff’s employment with Defendant, Plaintiff was retaliated
                                                   8    against in violation of the FMLA and subjected to less favorable terms and conditions of
                                                   9    employment than similarly situated employees because she requested medical leave and
                                                   10   because she requested time and a private space to pump breast milk after she returned
                                                   11   from maternity leave.
                                                   12             82.   By placing a video camera in the office where Plaintiff would pump breast
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   milk without Plaintiff’s knowledge or consent, and by failing to return Plaintiff to work
                             5330 N. 12th St.

                              602.753.2933




                                                   14   and terminating her employment, Defendants retaliated against Plaintiff in violation of
                                                   15   FMLA.
                                                   16             83.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                                                   17   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   18   pecuniary losses. In addition, she has and will continue to suffer emotional distress,
                                                   19   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   20   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   21   enjoyment of life.
                                                   22             84.   The unlawful employment practices described herein were willful, wanton,
                                                   23   malicious, and in reckless disregard of Plaintiff’s rights and she is entitled to punitive
                                                   24   damages in an amount to be determined at trial.
                                                   25                                EIGHTH CAUSE OF ACTION
                                                   26                                       Invasion of Privacy
                                                   27                                     Against All Defendants
                                                   28             85.   Plaintiff incorporates by reference the preceding paragraphs of this

                                                                                                  - 11 -
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 12 of 15




                                                   1    Complaint as if specifically set forth herein.
                                                   2           86.    Defendant Kurz invaded Plaintiff’s privacy by placing a video camera in the
                                                   3    office he shared with Plaintiff without Plaintiff’s knowledge or consent.
                                                   4           87.    Defendant Kurz positioned the camera facing Plaintiff’s desk and the area
                                                   5    where Plaintiff would sit exposed while she pumped breast milk.
                                                   6           88.    As a direct and proximate result of Defendant Kurz’s conduct, Plaintiff has
                                                   7    suffered damages, including but not limited to emotional distress, sleeplessness,
                                                   8    depression, loss of focus and concentration, pain and suffering, inconvenience, mental
                                                   9    anguish, embarrassment, frustration, humiliation, and the loss of enjoyment of life.
                                                   10          89.    Defendant Kurz’s conduct described herein was willful, wanton, malicious,
                                                   11   and in reckless disregard of Plaintiff’s rights. Accordingly, Plaintiff seeks compensatory
                                                   12   and punitive damages in an amount to be determined at trial.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          90.    Defendants Metro Auto and BHA are liable for Defendant Kurz’s conduct
                             5330 N. 12th St.

                              602.753.2933




                                                   14   toward Plaintiff under the theory of respondeat superior.
                                                   15                                NINTH CAUSE OF ACTION
                                                   16                                    Intrusion upon Seclusion
                                                   17                                     Against All Defendants
                                                   18          91.    Plaintiff incorporates by reference the preceding paragraphs of this
                                                   19   Complaint as if specifically set forth herein.
                                                   20          92.    Defendant Kurz intruded upon Plaintiff’s private affairs by placing a video
                                                   21   camera in the office he shared with Plaintiff without Plaintiff’s knowledge or consent.
                                                   22          93.    Defendant Kurz positioned the camera facing Plaintiff’s desk and the area
                                                   23   where Plaintiff would sit exposed while she pumped breast milk.
                                                   24          94.    As a direct and proximate result of Defendant Kurz’s conduct, Plaintiff has
                                                   25   suffered damages, including but not limited to emotional distress, sleeplessness,
                                                   26   depression, loss of focus and concentration, pain and suffering, inconvenience, mental
                                                   27   anguish, embarrassment, frustration, humiliation, and the loss of enjoyment of life.
                                                   28          95.    Defendant Kurz’s conduct described herein was willful, wanton, malicious,

                                                                                                  - 12 -
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 13 of 15




                                                   1    and in reckless disregard of Plaintiff’s rights. Accordingly, Plaintiff seeks compensatory
                                                   2    and punitive damages in an amount to be determined at trial.
                                                   3           96.    Defendants Metro Auto and BHA are liable for Defendant Kurz’s conduct
                                                   4    toward Plaintiff under the theory of respondeat superior.
                                                   5                                 TENTH CAUSE OF ACTION
                                                   6                               Public Disclosure of Private Affairs
                                                   7                                      Against All Defendants
                                                   8           97.    Plaintiff incorporates by reference the preceding paragraphs of this
                                                   9    Complaint as if specifically set forth herein.
                                                   10          98.    Defendant Kurz invaded Plaintiff’s privacy by placing a video camera in the
                                                   11   office he shared with Plaintiff without Plaintiff’s knowledge or consent.
                                                   12          99.    Defendant Kurz positioned the camera facing Plaintiff’s desk and the area
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   where Plaintiff would sit exposed while she pumped breast milk.
                             5330 N. 12th St.

                              602.753.2933




                                                   14          100.   Upon information and belief, Defendant Kurz captured or recorded intimate
                                                   15   images of Plaintiff that were shared or published.
                                                   16          101.   As a direct and proximate result of Defendant Kurz’s conduct, Plaintiff has
                                                   17   suffered damages, including but not limited to emotional distress, sleeplessness,
                                                   18   depression, loss of focus and concentration, pain and suffering, inconvenience, mental
                                                   19   anguish, embarrassment, frustration, humiliation, and the loss of enjoyment of life.
                                                   20          102.   Defendant Kurz’s conduct described herein was willful, wanton, malicious,
                                                   21   and in reckless disregard of Plaintiff’s rights. Accordingly, Plaintiff seeks compensatory
                                                   22   and punitive damages in an amount to be determined at trial.
                                                   23          103.   Defendants Metro Auto and BHA are liable for Defendant Kurz’s conduct
                                                   24   toward Plaintiff under the theory of respondeat superior.
                                                   25                             ELEVENTH CAUSE OF ACTION
                                                   26                          Intentional Infliction of Emotional Distress
                                                   27                                     Against All Defendants
                                                   28          104.   Plaintiff incorporates by reference the preceding paragraphs of this

                                                                                                  - 13 -
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 14 of 15




                                                   1    Complaint as if specifically set forth herein.
                                                   2           105.   Defendant Kurz invaded Plaintiff’s privacy by placing a video camera in the
                                                   3    office he shared with Plaintiff without Plaintiff’s knowledge or consent.
                                                   4           106.   Defendant Kurz positioned the camera facing Plaintiff’s desk and the area
                                                   5    where Plaintiff would sit exposed while she pumped breast milk.
                                                   6           107.   Upon information and belief, Defendant Kurz captured or recorded intimate
                                                   7    images of Plaintiff that were shared or published.
                                                   8           108.   A reasonable person would have known that engaging in such conduct
                                                   9    would result in the infliction of emotional distress.
                                                   10          109.   Defendant Kurz’s actions were of such a nature as to be considered
                                                   11   outrageous and intolerable in that they offend against generally accepted standards of
                                                   12   decency and morality.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          110.   As a direct and proximate result of Defendant Kurz’s conduct, Plaintiff has
                             5330 N. 12th St.

                              602.753.2933




                                                   14   suffered damages, including but not limited to emotional distress, sleeplessness,
                                                   15   depression, loss of focus and concentration, pain and suffering, inconvenience, mental
                                                   16   anguish, embarrassment, frustration, humiliation, and the loss of enjoyment of life.
                                                   17          111.   Defendant Kurz’s conduct described herein was willful, wanton, malicious,
                                                   18   and in reckless disregard of Plaintiff’s rights. Accordingly, Plaintiff seeks compensatory
                                                   19   and punitive damages in an amount to be determined at trial.
                                                   20          112.   Defendants Metro Auto and BHA are liable for Defendant Kurz’s conduct
                                                   21   toward Plaintiff under the theory of respondeat superior.
                                                   22          WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally,
                                                   23   as follows:
                                                   24          A.     Award Plaintiff back pay, front pay, liquidated damages and any other
                                                   25                 available compensatory damages, as may be determined at trial;
                                                   26          B.     Award Plaintiff general damages for her emotional distress, sleeplessness,
                                                   27                 depression, loss of focus and concentration, pain and suffering,
                                                   28


                                                                                                  - 14 -
                                                         Case 2:21-cv-00622-DMF Document 1 Filed 04/12/21 Page 15 of 15




                                                   1                  inconvenience, mental anguish, embarrassment, frustration, humiliation,
                                                   2                  and the loss of enjoyment of life, as may be determined at trial;
                                                   3           C.     Award Plaintiff punitive damages as may be determined at trial;
                                                   4           D.     Order Defendants to pay reasonable attorney’s fees and costs;
                                                   5           E.     Order Defendants to pay pre-judgment interest on all amounts for which
                                                   6                  pre-judgment interest is legally allowable, at the highest lawful rate;
                                                   7           F.     Order Defendants to pay post-judgment interest at the highest lawful rate
                                                   8                  for all amounts, including attorney fees, awarded against Defendant; and
                                                   9           G.     Order all other relief, whether legal, equitable or injunctive, as may be
                                                   10                 necessitated to effectuate full relief to Plaintiff.
                                                   11                                         JURY DEMAND
                                                   12          Plaintiff requests a jury trial.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13
                             5330 N. 12th St.

                              602.753.2933




                                                   14          Respectfully submitted this 12th day of April 2021.
                                                   15                                               Hernandez Law Firm, PLC
                                                   16

                                                   17                                               By: /s/ Isaac P. Hernandez
                                                                                                        Isaac P. Hernandez
                                                   18                                                   Attorney for Plaintiff
                                                   19

                                                   20

                                                   21

                                                   22
                                                                                      CERTIFICATE OF SERVICE
                                                   23
                                                               I hereby certify that on April 12, 2021, a copy of the foregoing document was
                                                   24
                                                        electronically filed with the Clerk of the Court using CM/ECF and sent to all parties
                                                   25
                                                        of record by operation of the Court’s electronic filing system.
                                                   26

                                                   27   /s/ Isaac P. Hernandez
                                                   28


                                                                                                   - 15 -
